In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00154-CV

MARIA SOCORRO ESTRADA,                      §   On Appeal from the 141st District
INDIVIDUALLY AND ON BEHALF OF                   Court
THE ESTATE OF CESAR ESTRADA
RANGEL, AND AS NEXT OF FRIEND TO
C.E., JR., Y.E. AND N.E., MINORS;
JULIANA MEZA ON BEHALF OF THE
ESTATE OF LEO MARIN AND AS NEXT             §   of Tarrant County (141-314482-20)
FRIEND TO E.I.M., A MINOR; AMANDA
M. ESTRADA AS NEXT FRIEND TO
J.O.H.P., A MINOR; AND DAMIAN
MICHAEL ESTRADA, Appellants
                                            §   September 30, 2021
V.

12291 CBW, LLC D/B/A
TEMPTATIONS CABARET, INC.; RCI
HOSPITALITY HOLDINGS, INC.; AND             §   Memorandum Opinion by Justice
RCI HOLDINGS, INC., Appellees                   Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.
      It is further ordered that Appellants shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel